Citation Nr: 1423840	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for additional development.  The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA) but that his claim was denied due to illness related to alcohol in May 2010.  However, the record does not include his SSA records.  As the Veteran's SSA records are clearly relevant to his claim on appeal, a request for his Social Security records, including the copy of the SSA decision, if any, as well as all medical records that were used as the basis for that decision, should be made before a decision on the merits of the Veteran's claim can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board further notes that the claim was previously remanded in December 2012 to obtain a supplemental medical opinion regarding the etiology of the Veteran's bipolar disorder, in particular, the claimed secondary relationship between the bipolar disorder and his service-connected acne vulgaris with scarring.  Accordingly, in January 2013, the Veteran was provided a VA mental disorders examination, which revealed Axis I diagnoses of alcohol dependence and substance-induced mood disorder.  The VA examiner provided an opinion that it was less likely than not that the acne has any causal or aggravating relationship with either the Veteran's drinking or the mood issues.  The examiner further stated that the Veteran's mood disorder was alcohol-induced, rather than an intrinsic bipolar disorder.  However, the examiner did not provide any explanations as to the basis for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Given the Veteran's prior diagnoses of bipolar disorder, which have been listed in his record by multiple clinicians, the Board finds that the January 2013 VA examiner's opinion is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the Veteran's claims file to the examiner who conducted the January 2013 VA mental disorders examination, if available, and request that he provide rationale for his opinion that the Veteran had an alcohol-induced mood disorder rather than an intrinsic bipolar disorder.  In setting forth his rationale, the examiner is requested to reconcile his diagnosis with the diagnoses of record of bipolar disorder by multiple physicians.  

If the January 2013 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise.  After examination of the Veteran and review of the claims file and the examination results, the examiner should provide opinions as to the following:

(a) List all the Veteran's psychiatric diagnoses.  Specifically, address whether the Veteran has a current diagnosis of bipolar disorder. 

(b) If the Veteran is not currently diagnosed with bipolar disorder, reconcile (with a detailed explanation of the rationale) the prior diagnoses of bipolar disorder of record.

(c) For each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is etiologically related to his service, or either proximately caused by or aggravated by his service-connected acne vulgaris with scarring.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

3.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



